Citation Nr: 1543738	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  08-38 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for eye disorders. 

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for left knee disorder. 

6.  Entitlement to service connection for right knee disorder. 

7.  Entitlement to service connection for right ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in January 2010.  A transcript of the hearing is associated with the claims file.  

The Board remanded the claims for further development in January 2010 and November 2013.  

In August 2014, the RO granted service connection for an acquired psychiatric disorder, diagnosed as persistent depressive disorder, and for residuals of a traumatic brain injury.  Therefore, these issues are no longer on appeal before the Board.  

The Veteran was previously represented by Disabled American Veterans.  In February 2015, prior to recertification of the appeal to the Board, the Veteran appointed The American Legion as representative.  The Board recognizes this change in representation. 

After the most recent August 2014 supplemental statement of the case, the RO added additional VA medical treatment records to the electronic claims file.  These records document inpatient and outpatient treatment through June 2015.  Upon review, the Board finds that this additional evidence is not pertinent and does not have a bearing on the remaining issues on appeal because the evidence refers to treatment for unrelated disorders or is cumulative of evidence already considered.    

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing acuity does not meet the VA criteria for disability. 

2.  The Veteran's tinnitus first manifested greater than one year after active service and is not caused or aggravated by any aspect of service including exposure to noise from small arms and munitions in training. 

3.  The Veteran's eye disorders, diagnosed as dry eye, Sjögren's syndrome, and a possible right cornea scar, manifested after service and were not caused or aggravated by any aspect of service including head trauma in 1983 or flashes from munitions during night training. 

4.  The Veteran does not have a left knee disorder. 

5.  The Veteran's degenerative disc disease of the lumbar spine, right knee meniscus tear, right ankle small enthesophyte with no previous fracture, and multi joint inflammatory arthritis first manifested greater than one year after active service and were not caused or aggravated by any aspect of service including a fall or armored personnel carrier accident. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).   

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).   

3.  The criteria for service connection for eye disorders are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).   

4.  The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).   

5.  The criteria for service connection for left knee disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).   

6.  The criteria for service connection for right knee disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).   

7.  The criteria for service connection for right ankle disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 31.59, 3.326(a) (2015).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).   The notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the agency of original jurisdiction (AOJ).  Id. 

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2007 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's available service personnel and treatment records have been obtained.  Post-service VA treatment records have also been obtained.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran was also afforded VA examinations in July 2011 and June 2014 with respect to the issues decided herein; the VA examiners offered opinions, supported by a rationale, with regard to the etiology of the claimed disorders.  The Board finds that these opinions are adequate to decide the issues they are predicated on a review of the claims file, which includes the Veteran's statements, his available service treatment records, and post-service treatment records.  Additionally, the opinions considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examinations and opinions has been met. 

The Veteran was also provided an opportunity to set forth his contentions during a hearing before the undersigned in January 2010.  A Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the January 2010 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal and solicited information regarding onset of the Veteran's claimed disorders and any causal link between the claimed disorders and the Veteran's active service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include the necessity of a causal connection between his claimed disorders and service, any additional evidence that might be available to substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. See Bryant, 23 Vet. App. at 497.  The hearing discussion did reveal any evidence that additional service record evidence might be available that had not been submitted by the Veteran or obtained by VA.

In May 2010 and November 2013, the Board remanded the appeal for additional development, to include searches for additional service treatment records, to include personnel or treatment records of an injury and hospitalization during active service, and additional VA examinations.  The National Personnel Records Center and Joint Services Records Research Center responded that additional searches were not productive of the records sought.  Although the Veteran was not informed of the results of the search, the RO found that the evidence of record was sufficient to verify the occurrence of a contended injury during training on active duty.  Therefore, the absence of records to confirm the injury is not prejudicial to the Veteran.  

Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002).

II. Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, arthritis and organic diseases of the central nervous system are among the diseases for which the presumption and continuity of symptomatology may be applied.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling the broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issues if either medical etiology or a medical diagnosis); see also King v. Shinseki, 700 F.3d 1399 Fed.Cir. 2012 (confirming that Davidson, Id., overruled the broad holdings noted above in Buchanan, Id., and Jandreau, Id.).  

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  Analysis

The Veteran served as a U.S. Army infantryman and team leader of an armored personnel carrier (APC) including during field exercises in Germany in 1983.  He contended in a November 2007 statement, in an October 2008 substantive appeal, and during the January 2010 Board hearing that the disabilities on appeal were caused or aggravated by certain aspects of service.  Specifically, he contended that his bilateral hearing loss and tinnitus were caused by exposure to small arms and artillery fire in training exercises; that his eye disorder was caused by the flash of munitions during night training; and that his back, bilateral knee, and right ankle disorders were caused by injuries sustained in an APC accident in August 1983.  

Bilateral Hearing Loss and Tinnitus

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App.  at 159.

Service personnel records confirm the Veteran's duties as an infantryman in a deployed unit conducting peacetime field exercises that are consistent with exposure to small arms, tank, and artillery fire during training.  

A September 1979 enlistment examination shows the following audiological findings:  
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
10
10
10
15
Left Ear
5
5
5
10
10
 
Service treatment records show that he was treated for a right ear ache in February 1980 and an ear infection in March 1980.  A discharge examination is not of record.

During the January 2010 Board hearing, the Veteran testified that upon his return from service, his family noticed that he spoke loudly and would ask for them to repeat conversation.  He also testified that he sensed ringing in his ears since exposure to artillery and tank fire but did not seek medical care until 2007 or 2008 when it became more severe.  

As directed by the Board in a November 2013 remand, the Veteran underwent a VA audiological examination in June 2014.  The audiologist noted a review of the claims file that is presumed to include his statements and hearing testimony and acknowledged the nature and circumstances of the Veteran's noise exposure during active duty and his work without hearing protection for 15 years in construction and as a warehouse manager.  The Veteran reported the onset of tinnitus in the most recent few years.  The audiologist also noted that in a July 2012 outpatient treatment encounter for unrelated care, the Veteran denied any tinnitus or hearing loss.  On examination, there were no organic ear deficits.  

Audiometric test results were as follows: 

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
20
20
25
15
15
Left Ear
20
15
10
10
10
 
Speech discrimination scores were 96 percent bilaterally.  Although in one place in the report, the audiologist indicated that the Veteran had pre-service hearing loss in the right ear, in the narrative portion of the report, the audiologist found that the Veteran's hearing acuity was normal at the time of enlistment and on the day of the current examination with no significant threshold shift greater than the normal measurement variability.  The audiologist evaluated speech discrimination scores as excellent.  The audiologist diagnosed some hearing loss in frequencies of 6000 Hz or higher but normal hearing acuity at frequencies of 4000 Hz and lower.  The audiologist also found that the Veteran's tinnitus was not caused or aggravated by noise exposure in service because the Veteran reported the onset more than 30 years after service and after having been exposed to construction noise.  

The Board finds that service connection for bilateral hearing loss is not warranted because the audiometric testing showed hearing acuity that did not meet the VA criteria for disability.  Puretone thresholds were below 26 decibels at all designated frequencies and speech discrimination scores were above 94 percent.   

The Board acknowledges the Veteran's testimony that his family observed his loud speech and requests for repeat conversation since service, but the threshold for disability based on objective testing has not been met.  Likewise, the Board acknowledges the Veteran's testimony of ringing in the ears immediately after exposure to munitions during exercises in service, but places greater probative weight on his statements to clinicians in 2012 and to the examiner in 2014 that his tinnitus first onset many years after service.  The Board finds that service connection for tinnitus is not warranted because it manifested many years after service and after noise exposure in post-service occupations based on his own more credible reports to clinicians and the opinion of the audiologist in June 2014. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Eye Disorder

Service treatment records are silent for any symptoms, diagnoses, or treatment for eye disorders or deficits in visual acuity.  

In an October 2008 substantive appeal, the Veteran contended that he sustained an eye injury in a 1983 training accident involving the rollover of his APC in a ravine.  During the January 2010 Board hearing, the Veteran testified that he experienced light flashes from munitions during night training in service.  The flashes were more severe while wearing night vision goggles.  He also described the APC accident in which the vehicle rolled into a ravine and that he sustain a head injury from a loose ammunition box.  He stated that he first began wearing eyeglasses after seeking VA care in 2007 or 2008, had difficulty with distant and near vision, and could no longer drive an automobile at night.  

In May 2010, the Veteran sought treatment at a VA eye clinic for perceived weaker vision and a film over the right eye with pain, redness, and sensitivity to light.  An optometrist noted that the Veteran had been examined in July 2009 and provided eyeglasses and medication for dry eyes.  On examination, corrected distant vision was 20/25- on the right and 20/25 on the left.  A slit lens examination revealed a vertical cornea scar in the right eye.  The optometrist diagnosed bilateral refractive error, dry eyes, and the right cornea scar with pain and redness that had resolved. 

In November 2010, the Veteran underwent another eye examination and reported the perception of a white film in both eyes that interfered with night driving and was only temporarily relieved with medication.  The Veteran reported that he had been wearing eyeglasses with an old refractive correction because his new frames did not fit properly.  The optometrist continued the diagnosis of dry eyes, changed the medication, and noted that the Veteran had recently been diagnosed with Sjögren's syndrome but did not explain the relevance to the dry eye disorder.  Sjögren's syndrome is keratoconjunctivitis sicca in the presence of a connective tissue disease such as rheumatoid arthritis.  Dorland's Illustrated Medical Dictionary, 1832 (30th Ed. 2003). 

In response to the Board's November 2013 remand, the Veteran underwent a VA eye examination in June 2014.  An optometrist noted a review of the claims file, the previous diagnoses of dry eyes and Sjögren's syndrome, and the Veteran's report of using artificial tears several times per day.  On examination, corrected distant vision was 20/40 or better bilaterally.  There was no loss of field of vision or diplopia.  The optometrist did not observe a corneal scar but found no astigmatism on his examination.  The optometrist did note xanthelasma of the right eyelid.  The optometrist diagnosed dry eye syndrome secondary to Sjögren's syndrome.  The optometrist found that the dry eye disorder was not present during active service and that there were no other functional or physical ocular residuals arising from any trauma or service-related event.  

The Board finds that service connection for an eye disorder, diagnosed as refractive error, dry eyes, and on one occasion a corneal scar, is not warranted.  Refractive error is not considered a disease or injury for which service connection is available.  38 C.F.R. § 3.303 (c).  Although the Veteran credibly reported a head injury in the APC accident, he did not testify that he sustained direct trauma to his eye that would be a possible cause for a corneal scar.  Even if the scar is present but was not observed in 2014, the examiner found no evidence of a vision deficit such as astigmatism or difference in acuity between the left and right eye that constituted a defect in vision acuity or eye disability.  The first manifestation of dry eyes was not reported by the Veteran or noted in VA records until 2010, and he did not seek VA or other care until 2007 or 2008, many years after service.  Moreover, the disorder has been diagnosed as secondary to Sjögren's syndrome, which will be addressed in more detail below, and not due to trauma or other experiences in service. 

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back, Knees, and Right Ankle

In a November 2007 statement, the Veteran reported that he sustained injuries to his left shoulder, back, and face during jump training when he walked off a cliff at night.  He also reported sustaining injuries on a field training mission when his APC rolled two or three times into a ravine.  The Veteran was acting as the vehicle commander and positioned at an exposed machine gun mount.  He recalled being hit on the head, back, knees, and right ankle and losing consciousness.  He reported that all his men were injured and that he was taken to a hospital for three weeks of treatment and then discharged from the Army.  

Service personnel records contain an enlisted evaluation report for the Veteran for service from September 1982 to September 1983.  His platoon sergeant noted that the Veteran was leading his team in a field exercise when he was injured but continued the mission by directing his team and securing the far side of an objective before being evacuated for treatment.  The platoon sergeant did not provide the date, nature, or extent of the injuries and treatment.  He recommended the Veteran for reenlistment.  There are no records of hospitalization or treatment for injuries sustained in an APC accident.  The Veteran received an honorable discharge at the completion of his obligated service and not for medical reasons.     

A September 1979 enlistment physical examination was silent for reports by the Veteran or observations by the examiner of any pre-service abnormalities of the spine or lower extremities.  Service treatment records contain many entries for treatment at clinics in the United States prior to June 1981 including for a bruise on his right side while playing football and on his elbow when falling during physical training.  In September 1980, the Veteran sought treatment for lower back pain and muscle spasms after lifting weights.  He was prescribed muscle relaxant medication and there was no follow-up.  

Service treatment records contain many entries for treatment at a battalion aid station in Germany during the Veteran's assignment from June 1981 to October 1983.  He was treated on many occasions for skin disorders of the feet and was once diagnosed with pes planus.  In February 1981, the Veteran was treated for an inversion sprain of the right ankle while playing basketball.  X-rays showed no fracture, but he received a boot cast and rest in quarters for 48 hours.  The records appear to be complete because they were created by the battalion aid station clinicians over his entire period of assignment and do not show treatment for injuries to the back, knees, or a training injury to the right ankle from a fall from a cliff or from an APC rollover accident.  There is no mention of hospitalization.  Regrettably, the file does not contain a discharge physical examination.  During an April 2011 telephone call by the RO investigating the recovery of hospital records, the Veteran acknowledged that he was never hospitalized but was rather taken to a "field hospital" in a tent.  

In September 2009, the Veteran was referred by his VA primary care clinicians for a consultation in a VA rheumatology clinic for symptoms of polyarthralgias with morning stiffness of the joints that occurred for 15 minutes after rising with pain in the knees, feet and hands for the past 10 years.  He also reported a history of dryness of the eyes and mouth that had increased over the past year.  There was no mention of traumatic injuries in service.   On examination, the rheumatologist noted no knee or ankle abnormalities.  After review of laboratory data, the rheumatologist diagnose sicca syndrome - unlikely Sjögren's although suggested by some results - and polyarthralgia - unlikely inflammatory in nature.  The rheumatologist suggested that the dry eyes might be caused by psychiatric medication and referred the Veteran for ophthalmology clinic care as noted above.  

The Veteran was again examined by the same rheumatologist for the same symptoms in December 2009.  The Veteran again reported morning stiffness in the hands, wrists, knees, and ankles for the past 10 years.  After another comprehensive series of tests and examination, the rheumatologist diagnosed polyarthralgia with consideration of undifferentiated inflammatory arthritis and isolated Sjögren's syndrome. In a May 2010 follow-up, the rheumatologist noted the Veteran's report of diffuse pain and morning stiffness in all joints.  There was no active synovitis, bursitis, tendonitis, joint tenderness, or enthesopathy.  The rheumatologist noted that medication for neurological symptoms was prescribed but had no impact.  She diagnosed undifferentiated inflammatory arthritis and sicca syndrome - possible Sjögren's and fibromyalgia.  In a June 2010 follow-up, another VA rheumatologist noted a possible diagnosis of polymyalgia rheumatica.  A similar follow-up encounter was recorded in August 2010.  All of these records are silent for any reports by the Veteran of traumatic joint injuries during active service.

During the January 2010 Board hearing, the Veteran testified that during the APC accident he was struck by the machine gun tripod in the back and sustained a bruise.  He testified that the treatment for back pain in 1980 was after falling from a cliff in a night training exercise.  He stated that he was hit by something on his right ankle that later swelled and required a medic to cut off his boot.  He also stated that routine infantry training required running and extended walking with rucksacks and drills requiring a soldier to quickly drop to his knees.  He testified that the physicians currently treating his back, knees, ankle, and other joint pain have diagnosed arthritis and rheumatism.    

In November 2010, the Veteran's VA primary care physician noted that an X-ray showed "arthritis in your back."  There are no accompanying treatment notes in the file.  In January 2011, the rheumatologist noted the back diagnosis and the Veteran's participation in physical therapy but made no changes to the diagnoses of various forms of polyarthralgias.  

In July 2011, a VA physician noted a review of the claims file and examined the Veteran's right ankle.  The physician noted the Veteran's report of the APC accident, hospitalization for ten days, and placement of a right ankle cast.  The physician noted that his review of the service treatment records showed only treatment for a right ankle sprain that had resolved and for skin abnormalities of the feet.  The physician also noted the on-going treatment for polyarthralgia and undifferentiated inflammatory arthritis.  The Veteran reported working in construction and experiencing intermittent pain, weakness, stiffness, and instability of the right ankle after excessive walking.  On examination, the ankle was tender to palpation but range of motion was normal with no additional loss of function on repetition.  The physician found that the documented ankle sprain was not sufficient to cause the current symptoms which were at least in part a result of inflammatory arthritis.  He noted that if it were substantiated that the Veteran had a significant ankle injury, then it would have been a permanent aggravation of pre-existing inflammatory arthritis.  The physician did not explain why he found the inflammatory arthritis to pre-exist service.  

In a June 2014 follow-up at the VA rheumatology clinic, the Veteran reported that he was able to ride a bicycle one to one and one half miles several times per week before reducing this exercise due to chest pain. 

In response to the Board's November 2013 remand, the Veteran was provided a VA examination for his back, knees and right ankle in June 2014.  A VA physician noted a review of the claims file and the Veteran's report of the APC accident and that he was hospitalized for four days and provided a cast on his right ankle.  However, the physician noted that the service treatment records did not contain diagnostic evidence of injuries following this accident.  Without evidence of the nature of any injuries, he could not attribute any aspect of the accident to the current back, knee, or ankle symptoms.

Regarding the lumbar spine, the physician noted that the Veteran had been diagnosed with degenerative disc disease of the lumbar spine by X-ray in November 2010.  He noted some limitation of motion with pain on motion and when sitting, standing, and weight bearing.  There was some tenderness on palpation but no radiculopathy, muscle spasms or atrophy, or loss of reflexes or sensation.  The physician concurred with the diagnosis of mild degenerative disc disease with disc narrowing at L5-S1.  The physician found that the current lumbar spine disease was less likely than not caused by the one instance of back strain after lifting weights in 1980 with no follow up treatment.  He noted that the etiology of back conditions is multifactorial and common in the general population.  Based on the imaging studies and his examination, the physician found that the current lumbar spine disease was consistent with age-related changes.  

Regarding the knees, the physician noted the Veteran's report of an injury to the right knee in the APC accident and in general stress on the knees due to infantry training.  The Veteran did not know what diagnosis was made for his knees after the accident.  The Veteran reported no current left knee symptoms and intermittent right knee ache, swelling, and giving way.  The physician referred to a 2014 X-ray which revealed a right knee meniscus tear.  On examination, the physician noted limitation of flexion to 90 degrees of both knees with pain on motion and tenderness on palpation only on the right knee.  There was no clinical instability or loss of muscle strength. The physician noted that the Veteran had no current disability of the left knee and diagnosed degenerative meniscus tear of the right knee.  The physician found no evidence of a right knee injury in service, and that the meniscus tear first manifested in 2010 and was consistent with age related changes. 

Regarding the right ankle, the Veteran did not know the diagnosis made for his right ankle after the APC accident but reported that he was provided a cast.  The Veteran reported that he experienced intermittent right ankle pain exacerbated by certain movements and prolonged ambulation.  On examination, the physician noted some limitation of motion without pain, slight loss of muscle strength, talar tilt laxity, and localized tenderness on palpation.  The physician referred to X-rays in 2009 and 2012 that showed no evidence of fracture but a small enthesophyte along the posterior aspect of the calcaneus at the insertion.  The physician found that the ankle sprains noted in the service treatment records had resolved and that the Veteran's current presentation of diffuse tenderness may represent synovitis.  He found that the current disorder was not caused by an injury in service

Notably, the physician did not comment on the treatment and diagnoses for polyarthalgias or respond to the Board's questions regarding the possibility that any disorders of the back, knees, and ankles pre-existed service as was suggested by the VA examiner in 2011. 

The Board finds that service connection for disorders of the low back, right knee, left knee, and right ankle is not warranted because these disorders first manifested greater than one year after active service and were not caused or aggravated by any aspect of service including a fall from a cliff in 1980 and the APC accident in 1983. 

The Veteran is competent to report on the events in service, and the Board accepts his reports that he fell during night training in 1980 and that he was in an APC accident in 1983.  The RO accepted the occurrence of the event when granting service connection for a traumatic brain injury and a psychiatric disorder arising from this event.  However, the Board finds that he was not hospitalized for three weeks as he contended but was rather treated at a field medical station and returned to duties with no permanent chronic musculoskeletal disabilities.  The Veteran acknowledged in the telephone contact report in 2011 that he was not hospitalized.  His evaluation report indicates that he and his team were able to continue their mission in the field prior to receiving medical care, suggesting that he was functional and mobile after the accident.  The file of service treatment records show treatment at the battalion aid station for many minor illnesses and sprains.  Even if there were no records kept of immediate care in the field, there was also no follow up care such as imaging studies or removal of a cast.  He was able to continue his full duties until the end of his enlistment with no notation in his evaluation of any convalescence or relief of his position as a team leader.  Although the absence of treatment alone is insufficient to find a lack of credibility, the Veteran was able to work in a physically demanding occupation for many years and did not report injuries in a fall or vehicle accident when examined by VA clinicians long after service for chronic multi joint discomfort when it would have been appropriate to do so.  Rather, he reported the onset of symptoms not more than 10 years prior to his initial treatment at VA facilities in 2007.  Therefore, although these accidents occurred, the Board finds that the Veteran's report of sustaining more than minor acute injuries to the back, knees, and right ankle as not credible.    

Upon further review of the record, the Board finds that there is no lay or medical evidence of any disorders of the back, knees, and right ankle including any suggestion of inflammatory arthritis prior to active duty service.  No such abnormalities or history of disease were noted on the September 1979 enlistment examination.  Thus, the Veteran is presumed to be in sound condition.  38 U.S.C.A. § 1111 (West 2014).  The Board now finds that that the suggestion by the June 2011 examiner that an inflammatory arthritis process pre-existed service is not credible.  Therefore, the failure of the June 2014 physician to answer the Board's remand questions regarding this issue is harmless, not prejudicial to the Veteran, and does not render the remainder of the examination report inadequate. 

The Board finds that there is sufficient medical evidence to show that the Veteran's current symptoms of lumbar spine, right knee, and right ankle discomfort are at least in part caused by polyarthralgias, variously diagnosed as inflammatory arthritis, Sjögren's syndrome, and polymyalgia rheumatica, none of which manifested in service or for many years after service.  Notably, the Veteran never made his rheumatologists aware of his contended injuries in service.  The Board places some probative weight on the assessment of the right ankle by the VA physician in June 2011 in that the right ankle symptoms were at least in part caused by the inflammatory arthritis disease.  The Board places greatest probative weight on the observations and opinion of the VA physician in June 2014.  Although he did not discuss the inflammatory arthritis diagnoses, he did note a review of the claims file and cited several other specific imaging studies and diagnoses in the record relevant to the issues before him.  He found no current left knee disorder.  He also acknowledged the sprains and strains for which the Veteran did receive treatment in service and that they had resolved with no residual disabilities, allowing the Veteran to continue his military duties and engage in a civilian occupation for several decades.  He found that the degenerative disease of the lumbar spine, meniscus tear of the right knee, and synovitis of the right ankle to be caused by aging and not any of the transient sprains and strains documented in service. 

As the preponderance of the evidence is against these claims, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for eye disorders is denied. 

Service connection for a low back disorder is denied.

Service connection for left knee disorder is denied. 

Service connection for right knee disorder is denied. 

Service connection for right ankle disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


